2 U.S. 92 (____)
2 Dall. 92
WYCOFF
versus
LONGHEAD.[*]
Supreme Court of United States.

THIS was an action on a promissory note; to which the defendant pleaded the act of Assembly against usury; and thereupon the following points were ruled by the Court, in their charge to the Jury.
1st. That where more than legal interest was included in any note, bond, or specialty, the whole amount could not be sued for and recovered: But the plaintiff was entitled, in such case, to a verdict for the just principal and lawful interest.
2d. That if a man, directly, or indirectly, actually receives more than fix per cent, he incurs a forfeiture equal to the money &c. lent; but if an action is brought to recover the amount of the loan, a verdict ought not to be given for the defendant, as that would, in effect, be putting the money into his pocket, instead of working a forfeiture to the Commonwealth.
3d. That a man may, bona fide, purchase any security for the payment of money, at the lowest rate he can, without incurring the penalties of usury.
NOTES
[*]  This cause was tried on the 26th September, 1785.